Citation Nr: 1042239	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to 
include as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 
1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In a March 2009 decision, the Board reopened and denied the 
Veteran's claim for service connection for PTSD and also denied 
his claim for service connection for a skin disability, to 
include as an undiagnosed illness.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a May 2010 order, vacated the 
Board's March 2009 decision that denied service connection for 
PTSD and for a skin condition and remanded the case for 
readjudication consistent with the joint motion for remand.  

Although the Board's March 2009 decision identified and developed 
the Veteran's reopened claim as entitlement to service connection 
for PTSD in compliance with his specific appeal, during the 
course of his appeal, the United States Court of Appeals for 
Veterans Claims (Court) found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board to be 
within the scope of the filed claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Based on the evidence of record, and to 
afford the Veteran every consideration, the Board finds that his 
claim also reasonably encompasses his other diagnosed psychiatric 
disabilities.  Therefore, the issue on the title page has been 
modified to reflect the current disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to obtain 
an adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, injury, 
or disease occurred in service; an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability; and 
insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

As noted above, the Veteran's claim for service connection for a 
psychiatric disorder was previously identified and developed for 
service connection for PTSD exclusively.  Although the Veteran 
has repeatedly been diagnosed and treated for other psychiatric 
disorders including depression, generalized anxiety disorder, 
dysthymia, somatization, polysubstance abuse and attention 
deficit disorder, the January 1994, April 2004, February 2005 and 
October 2006 VA examiners, while finding that the Veteran did not 
meet the diagnostic criteria for a PTSD diagnosis, did not 
address whether the Veteran's other diagnosed psychiatric 
disorders were etiologically linked to his service or any 
incident therein.  In light of the Court's decision in Clemons 
and the findings of other diagnosed disorders during VA 
psychiatric evaluations, the Board has re-characterized the issue 
as entitlement to a psychiatric disorder, to include PTSD.  The 
Board finds that this broader claim has not been sufficiently 
developed, and a remand is necessary.  The Board therefore finds 
that the Veteran should be afforded another VA psychiatric 
examination to determine the current nature, extent and etiology 
of any acquired psychiatric disorder.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4).

Likewise, the Board finds that the Veteran's claim for service 
connection for a skin condition should be remanded for further 
action.  Although the Veteran's service treatment records show no 
relevant complaints, findings, treatment or diagnoses, the 
Veteran testified at his June 2006 personal hearing that the 
recurrent rash on his thighs, variously diagnosed as folliculitis 
or atopic dermatitis, had its onset within a year or two of his 
return from the Persian Gulf and his discharge.  The Board notes 
that a March 1997 VA treatment record for unrelated complaints 
shows the Veteran's history of a skin rash since his return from 
the Persian Gulf.  The evidence in this case indicates a 
possibility that the Veteran has a skin condition that had its 
onset in service.  Moreover, the Board finds that the record does 
not contain sufficient medical evidence for VA to adjudicate the 
claim.    

Finally, the Board further notes that the Veteran's most recent 
VA treatment records are dated in July 2007.  Copies of any 
available VA records subsequent to July 2007 need to be obtained 
and incorporated in the claims files.  It is important to note 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment records 
dating from July 2007 to the present, and 
associate the records with the Veteran's 
claims files.

2.  The Veteran should be afforded another VA 
psychiatric examination to assess the nature 
and etiology of any currently diagnosed 
psychiatric disorder, if found to be present.  
All indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include depressive 
disorder, an anxiety disorder, dysthymia or 
PTSD, as a result of his service or any 
incident therein.  The previous VA 
psychiatric evaluations currently of record, 
as well as the Veteran's history, and any 
other pertinent clinical findings of record, 
must be taken into account and discussed.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

3.  The Veteran should also be afforded a VA 
dermatology examination to assess the nature 
and etiology of any and all currently 
diagnosed skin conditions, if found to be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is also 
requested to review all pertinent records 
associated with the claims files and 
acknowledge such review in the examination 
report.  Based on the medical findings and a 
review of the claims files, the examiner 
should specifically opine as to whether it is 
at least as likely as not that the Veteran's 
diagnosed skin conditions, to include atopic 
dermatitis and folliculitis are causally 
related to or aggravated by his service or 
any incident therein.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached, 
in a legible report.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


